DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5 and 7-9 were pending and were rejected in the previous office action. Claims 1 and 7-8 were amended reply filed 1/25/2022. Claims 1-5 and 7-9 remain pending and are examined in this office action, with claims 1-5 and 8-9 being allowable. 

Response to Arguments
35 USC § 112(b):
Applicant’s arguments with respect to the previous § 112(b) rejection of claim 7 (pg. 7 of remarks filed 01/25/2022) have been fully considered but they are not persuasive. Applicant has amended claim 7 to address the other 112(b) issues, but claim 7 still recites “A key information management device comprising a rental vehicle, a mobile terminal carried by a lessee …a mobile terminal carried by a deliverer…a wireless mobile communication network….” – and it remains unclear how a key information management device (i.e. a single device) could comprise a rental vehicle, the mobile terminals of both a lessee and a deliverer, and a wireless mobile communication network. Therefore, claim 7 remains indefinite. 
Applicant’s arguments with respect to the remaining § 112(b) rejections of claims 1-5 and 7-9 (pg. 7 of remarks) have been fully considered and they are persuasive. Applicant has amended the claims 1, 7, and 8 to clarify the previous issues. 
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-5 and 7-9 (pgs. 7-9 of remarks filed 01/25/2022) have been fully considered and they are persuasive. 
As suggested by the examiner in the 10/28/2021 non-final rejection, applicant has amended the independent claims to indicate that the rental vehicle receives the key information via near field communication from either of the mobile terminals, and then positively recites a step for unlocking the door of the vehicle based on the received key information. Therefore, the claims integrate the abstract idea into a practical application. The previous § 101 rejection of claims 1-5 and 7-9 is withdrawn. 
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejection of claims 1-5 and 7-9 (pgs. 9-10 of remarks filed 01/25/2022) have been considered and they are persuasive. Applicant’s amendments have over the prior art known to the examiner for the reasons discussed in the “allowable subject matter” and “novelty/non-obviousness sections” below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7: The claim recites “A key information management device comprising a rental vehicle, a mobile terminal carried by a lessee …a mobile terminal carried by a deliverer…a wireless mobile communication network….” – however, it is unclear how a key information management device (i.e. a single device) could comprise a rental vehicle, the mobile terminals of both a lessee and a deliverer, and a wireless mobile communication network. Therefore, the claim is indefinite under § 112(b) and the examiner interprets the claim to instead recite “A key information management system…” for the purposes of further examination.	


Allowable Subject Matter
Claims 1-5 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has overcome the previous § 112(b) issues of claims 1-5 and 8-9. 
Regarding 35 USC § 101: As suggested by the examiner in the 10/28/2021 non-final rejection, applicant has amended the independent claims to indicate that the rental vehicle receives the key information via near field communication from either of the mobile terminals, and then positively recites a step for unlocking the door of the vehicle based on the received key information. Therefore, the claims integrate the abstract idea into a practical application as the claims recite a number of interrelated steps being performed by various technical elements that, considered as a whole, then practically apply the abstract idea to operate the vehicle lock using the key information. 
Regarding 35 USC § 103, independent claims 1 and 8 are novel and nonobvious for the following reasons: 
US 20160189098 A1 to Beaurepaire et al. teaches a system (Beau: ¶ 0040) including a key information management device (Beau: ¶ 0004 processor, memory storing computer code, etc.; Beau: Fig. 2 and ¶ 0051 element 203 authorization module; also see ¶ 0081, i.e. a key information management device), a rental vehicle (Beau: ¶ 0043, ¶ 0049, ¶ 0073, ¶ 0080), a mobile terminal carried by a deliverer (Beau: ¶ 0056, ¶ 0061, ¶ 0073 parcel delivery person with communication device which as per ¶ 0075, ¶ 0079 is a handheld, i.e. mobile, device) of a parcel delivery service delivering to the vehicle cabin (Beau: ¶ 0051, ¶ 0059, ¶ 0075); a processing device having an electronic unit configured to execute programs stored in memory (Beau: ¶ 0004 apparatus including processor, memory storing computer code also ¶ 0047 and Fig. 2 processing module) and a communication interface (Beau: Fig. 2 and ¶ 0047 transmission module; also ¶ 0052-0053), the communication device and the processing device having circuity (Beau: ¶ 0004, Fig. 11 and ¶ 0096-0097, ¶ 0105-0107) to choose, in response to an order from a first user’s terminal for an item to be delivered to a vehicle (Beau: ¶ 0073-0075; see ¶ 0033-0034 showing UE 101), the vehicle cabin including a trunk of the rental vehicle scheduled to be rented out, or having been rented out to a user of the delivery service by a car rental service, as a delivery destination of a package (Beau: ¶ 0038-0040 selecting a vehicle in which the item will be delivered to, to the trunk of the vehicle; ¶ 0039, ¶ 0050-0051, ¶ 0061, ¶ 0074-0075, ¶ 0077, ¶ 0090-0091 showing user subscription or may subscribe/reserve a vehicle from car sharing service; also see Fig. 8 step 833-835); and accept a first reservation to rent a trunk portion of the rental vehicle as an accommodation place to the user (Beau: ¶ 0067 reservation of the vehicle, as per ¶ 0032 includes the trunk) in response to a request from a user terminal of the car rental service (Beau: Figs. 10A-10C and ¶ 0090-0092, ¶ 0032 request from the user’s device; also see ¶ 0077-0079). Beau further teaches that the “configuration platform” includes an authorization module for granting access to a user or delivery agent (Beau: Fig. 2 and ¶ 0051 element 203; also see ¶ 0081, i.e. a key information management device) and suggests that the vehicle may be a rented vehicle (Beau: ¶ 0043, ¶ 0049, ¶ 0073, ¶ 0080). Beau also teaches that the communication network 107 may be a wireless network that includes a cellular network (Beau: ¶ 0036), and shows the configuration platform, and a plurality of user equipment devices (“UEs” which may be mobile devices) may be in communication over the communication network (Beau: ¶ 0033; Fig. 1) wherein each of the client user interacts with the system via a UE (Beau: ¶ 0073, ¶ 0081), and the delivery person interacts with the system via a parcel tracking/reading device (Beau: ¶ 0023, ¶ 0034, ¶ 0073), and unlocking of a door for accessing the vehicle cabin of the vehicle with a period of time and wherein the vehicle is a chosen delivery destination (Beau: at least ¶ 0059, ¶ 0066).
US 20140129053 A1 to Kleve et al. (Kleve) teaches a mobile terminal carried by a lessee of a rental vehicle (Kleve: ¶ 0061, ¶ 0069 showing temporary user, i.e. renter/lessee, has a “nomadic device” which is for example a smart phone; see ¶ 0069 specifying the temporary user is a renter of the vehicle), providing the key information to the mobile terminal carried by the lessee (Kleve: ¶ 0039, ¶ 0048, ¶ 0063), and wherein the rental vehicle acquires a key information for unlocking a door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee (Kleve: ¶ 0044 “communicate information from the smart phone to the vehicle notifying the VCS of a virtual key”; also see ¶ 0061-0066 showing virtual key provided to temporary user’s device which is then communicated to the vehicle the gain access to the vehicle, which as per ¶ 0025, ¶ 0061 shows Bluetooth communication between temporary user’s device and the rental vehicle; also generally see ¶ 0008). Kleve further teaches the key information management device (Kleve: Fig. 4 central system/server 401 and Fig. 5 server 506; which as per at least ¶ 0066-0069 the server manages/verifies/transmits the virtual keys used for accessing the rental vehicle) including a communication device that bi-directionally communicates with the rental vehicle (Kleve: at least ¶ 0066-0068 and Fig. 5; also see ¶ 0058, ¶ 0061) and the mobile terminal carried by the lessee (Kleve: Fig. 4, ¶ 0059 showing bidirectional communication between server 401 and device 402; also see ¶ 0061, ¶ 0069), and using the key information to access/enter a vehicle within a rental period of the rental vehicle (Kleve: ¶ 0044 “communicate information from the smart phone to the vehicle notifying the VCS of a virtual key”; also see ¶ 0061-0066 virtual key provided to temporary user’s device which is then communicated to the vehicle the gain access to the vehicle, which as per ¶ 0025, ¶ 0061 shows Bluetooth communication between temporary user’s device and the rental vehicle; also generally see ¶ 0008).
US 20160098871 A1 to Oz et al. (Oz) that the key information is transmitted to a package delivery person’s client device (Oz: ¶ 0068 “the cloud based system for secure access send the next rolling security code of the target vehicle's security system to the client device of the package delivery person”) and a delivery person’s client device transmits an unlock code (i.e. key information) to a vehicle over an RF transmission (Oz: ¶ 0021, ¶ 0033-0034, ¶ 0038, ¶ 0044 showing delivery person uses “universal key fob” to receive rolling security codes from a server, and transmits the security codes to the vehicle to unlock the vehicle door; see ¶ 0044, ¶ 0064, ¶ 0068 describing the universal key fob can be implemented on a client device of the package delivery person). Oz teaches wherein the delivery person device (Oz: ¶0021; ¶ 0035, ¶ 0043, ¶ 0077-0078 cellular communication with cloud based system between universal key fob simulator/delivery person’s device; as per ¶ 0044 is the delivery person’s client device), the client device (Oz: ¶ 0043, ¶ 0058-0060; as per ¶ 0051, ¶ 0021 the client may place the order to their rental car; and as per Kleve above the client may be a renter/lessee of the vehicle) and the cloud server, i.e. key management device (Oz: ¶ 0043 cloud server in communication with both devices over cellular/mobile network) are all in communication over a cellular/mobile network (Oz: Figs. 2A and 3A). Oz further teaches the server that manages the rolling security codes performs bidirectional communications with the mobile terminal of the delivery person (Oz: Fig. 3A and ¶ 0057, ¶ 0062, ¶ 0064, ¶ 0068), and using virtual key information unlock and open car doors, windows, trunks, etc. and thereby access the vehicle cabin (Oz: ¶ 0021, ¶ 0033-0034, ¶ 0038, ¶ 0044).
US 20190180354 A1 to Greenberger et al. (Greenberger) teaches: after receiving a request for reserve a compartment of a vehicle to store a package (Greenberger: ¶ 0073, which as per ¶ 0061, ¶ 0079 includes vehicle trunk), accepting another request to rent the vehicle for a ride  within the rental period of the first reservation (Greenberger: ¶ 0057-0059, ¶ 0079-0080, and ¶ 0083 showing a request to rent a compartment is received, and then a request for a ride from another user can be accepted, and teaching that there may be intervening ride tasks during the rental period of a first reservation; also see Fig. 4. ride sourcing and delivery platform, i.e. car rental service).
However, the combination of Beaurepaire, Kleve, Oz, and Greenberger previously cited by the examiner does not teach a configuration in which key information is shared between a mobile terminal carried by a lessee of the rental vehicle and a mobile terminal carried by a deliverer of a company that provides a vehicle cabin delivery-9- service using a wireless mobile communication network, and the key information is simultaneously transmitted to both the mobile terminals, and after acquiring the key information for unlocking the door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee via the near field communication different from the wireless mobile communication network or the mobile terminal carried by the deliverer via the near field communication different from the wireless mobile communication network, unlocking the door accessing the vehicle cabin of the rental vehicle based on the received key information. See pgs. 9-10 of the 1/25/2022 remarks. 
US 20200062215 A1 to Schuller (newly cited) teaches enabling a third-party user (e.g. a delivery person) to access a vehicle, wherein unlocking the vehicle is accomplished via near field communications (Schuller: ¶ 0038-0040; also see ¶ 0028-0029). JP2016016835A to Oya et al. (newly cited foreign reference) teaches a car sharing system in which a plurality of users can share a vehicle by making a reservation for the vehicle, wherein an authentication number will be issued to the mobile device of the reserving user which is valid during the period of reservation, and the authentication number can be transmitted by the mobile device via near field communication to actuate an electronic key in the vehicle (Oya: ¶ 0005, ¶ 0009-0010, ¶ 0018-0024, ¶ 0029-0031, ¶ 0047-0048 of attached English translation). NPL Reference U to Zhuo et al. (see current PTO-892) teaches a system for car/vehicle sharing by using smartphones/near-field communication devices and discusses key generation, key transmission, and key management (e.g., remote issuing, revocation of access rights, and their delegation to other users or sharers) for accessing the vehicle (Zhuo: Pgs. 16314-16315, 16318-16322). 
However, one of ordinary skill in the art would not have arrived at the claimed invention in view of the references above, and would not have found it obvious to combine the previously cited references (i.e. Beaurepaire, Kleve, Oz, and Greenberger) with the above references and arrive at the claimed invention. Therefore, claims 1-5 and 8-9 are novel/non-obvious and are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Novelty/Non-Obviousness
Claim 7 is novel and non-obvious for the same reasons as independent claims 1 and 8, as discussed above.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628